DETAILED ACTION
Election/Restrictions
Applicant’s election of (A) aluminum as a deposited metal, (B) oxidizing reactant, (C) phosphonic head group and (D) conductive/dielectric as first/second surfaces in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In regard to the claims indicated by applicants, the Office disagrees.  Applicants have selected a phosphonic head group, yet claim 14 requires an unclaimed head group.  As the claimed head group was not elected, the claim will not be examined.
Claims 1-3, 6-9, and 13 will be examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka (2015/0217330).
Haukka teaches a selective deposition method comprising depositing a SAM on a dielectric surface in order to facilitate selection deposition of a metal on a metal surface relative to the dielectric surface [0008-14, 30-32].  
Therefore Haukka teaches:
- providing a substrate with a first surface (metal) and a second surface (dielectric) and
- exposing the substrate to a blocking agent as claimed – wherein the blocking agent as described is a material particularly of the formula R4-xSiXx,
- sequentially exposing the substrate to a metal precursor – wherein as described the metal deposits selectively on the metal surface as opposed to the dielectric surface.
	Haukka teaches all elements of the claimed process but is silent on applying a precursor that includes a kinetic diameter greater than or equal to 22 angstroms.
	However, as per MPEP 2144.07, the selection of a known precursor for its intended use is obvious without a showing of criticality.  Therefore, to select a precursor for depositing the layer of Haukka with a precursor having a kinetic diameter greater than or equal to 22 angstroms would have been an obvious selection.  In regard to criticality, the instant application states that 22 angstroms is suitable, but, in the same paragraph, describes that any of greater than 20.5, 21, 21.5, 22, 22.5, 23, 23.5, 24, 25, 26, 27 or 28 angstroms is beneficial and therefore does not suggest any criticality.  
Regarding claim 2, as per above, the first surface is conductive (i.e. metal) and the second is dielectric (further, as per [0257-260] Haukka teaches deposition of SiO2 on a dielectric surface versus a blocked metal surface (Haukka labels the dielectric and metal surfaces opposite of the instant claim but the limitations are met).
Regarding claim 3, Haukka teaches the use of a passivation compound comprising a SiH3 group [0032].
Regarding claims 8 and 9, Haukka teaches ozone as a second reactant [0261].
Regarding claim 13, Haukka teaches that the blocked surface is “passivated” and therefore impliedly teaches approximately 100% coverage.  In the alternative, the teachings are silent on the amount of surface covered by blocking layer, but such a modification would have been an obvious result of forming a structure.  Such a selection is a matter of the size of the effective substrate area, and, as per MPEP 2144.04 IV. A. a selection of proportion is obvious without a showing of criticality.  In this case, the surface is controllable and further this is merely equivalent to a process variable.  Further, the selection of a process variable is obvious without a showing of criticality, see Ex Parte Khusid 174 USPQ 59.  While the variable is not optimized within the flow of the process materials, it is a selection nonetheless in the process.  One would select a surface wherein the blocking layer covers 90% or more of the first surface if that resulted in a useful structure. 

Claims 1, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka (2015/0299848).
Haukka ‘848 teaches a selective deposition method comprising:
- providing a substrate with a first and second surface [0277-85],
- exposing the substrate to a blocking agent, see wherein a hydrophilic surface is treated with -SIH3 groups [0282],
- depositing an Al (metal containing) layer on the second surface relative to the first – wherein the second surface is the metal surface which allows Al growth and the process is cyclical as claimed, see [0284-91].
	Haukka teaches all elements of the claim except for the specific use of the claimed metal precursor having a kinetic diameter greater than 22 A.  The arguments applied above are applied here as well but not repeated and make obvious the claimed method of selective deposition.
	Regarding claim 3, the H3Si- head group is taught per above.
	Regarding claim 13, the claim is addressed as per the arguments above.

Claims 1, 3, 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka (2015/0299848) in view of Wang (2017/0040164).
The teachings of Haukka ‘848 are described above an won’t be repeated.  The teachings include every aspect of claim 1 except explicitly exemplifying a compound with a kinetic diameter greater than or equal to 22 angstroms, teaching compounds such as triethylaluminum (TEA) and trimethylaluminum  [0295].  Wang teaches that tritertbutyl aluminum (TTBA) is an useful alternative to TMA or TEA in a selective deposition process [0008].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the TTBA of Wang in the selective deposition process of Haukka as an operable alternative to TMA or TEA as taught by Haukka.  One would apply the TTBA with an expectation of operability in the process – as per above, the selection of a known precursor for its intended use is obvious without a showing of criticality.  The use of TTBA includes, as per instant specification, an aluminum precursor with a kinetic diameter of at least 22 angstroms, and further meets the requirements of claims 6 and 7.
	Regarding claim 3, the H3Si- head group is taught per above.
	Regarding claim 13, the claim is addressed as per the arguments above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715